Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 21 April 2021
Claim Objections
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,4-5,7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US PG PUB No. 20100199042) in view of Hirakawa (US 20040267829) and Zhu (US PG PUB No. 2014/0359420)
As per claim 1/11, a storage system (see Bates FIG 1: 100) coupled to another storage system (see Bates FIG 1: 104) via a network (see Bates FIG 1: 90), the storage system comprising
a memory (see Bates FIG 1: 102));
a processor configured to execute a program (see Bates FIG 1: 200); and 
a storage device configured to store first data (see Bates FIG 1: 116), and
wherein the storage system is configured to provide a first volume (see Bates [0037]) for an external apparatus (see Bates FIG 1: 103) and 
wherein the first volume comprises a first storage area in which write data to the first data is stored and a second storage area in which write data to the second data is stored (see Bates [0038]), and
wherein the another storage system stores a copy of the first data stored in the storage device and second data that is not maintained in the storage device (see Bates [0040]).
[Bates discloses a finite storage, where data that is not maintained in the storage device is taken as second data and data that is maintained in the storage is taken as first data.]
wherein the processor is configured to:
receive write data related to a write request directed to the first volume from the external apparatus (see Bates FIG 3: 160);
hold the received write data in the storage system (see FIG 3: 167), 
However, Bates does not expressly disclose but in the same field of endeavor Hirakawa discloses 
a journal volume configured to store data transferred to the another storage system (see Hirakawa FIG 14: 230), 
create a journal comprising the received write data and metadata, store the journal in the journal volume (see Hirakawa FIG 13: 1350), and respond to the write request to the external apparatus (see Hirakawa 13: 1360);
when a journal transfer request is received from the another storage system, transfer the journal stored in the journal volume (see Hirakawa FIG 14: 1410 and [0109]); and
It would have been obvious to modify Bates to further use a journal volume configuration to transfer write updates as taught by Hirakawa.
The suggestion/motivation for doing so would have been for the benefit of journal based write update processing (see Hirakawa [0040]).
Therefore it would have been obvious to modify Bates to further utilize a journal based write update processing as taught by Hirakawa for the benefits realized therefrom to arrive at the invention as specified in the claims. 
However, Bates does not expressly disclose but in the same field of endeavor Zhu discloses 
based the cloud storage system storing the received write data, delete the received write data which is not storage target to the on premises storage system that is to the second data from among write data held by the on-premises storage system in the first volume (see Zhu FIG1: S30),
It would have been obvious to modify Bates to further delete the local copy of the write data as taught by Zhu. 
The suggestion/motivation for doing so would have been for the benefit of reducing space consumption (See Zhu [0021]).
Therefore it would have been obvious to modify Bates to further delete the local copy based on the cloud storage system storing the received data for the benefit 
As per claim 4, wherein 
the received write data is stored in the memory; 
for any received write data that is to the first data, maintain that received write data to the first data in the memory until that received write data to the first data stored in the storage device (see Bates FIG 17: 327 and [0064); and 
for any write data that is to the second data maintain that received write data to the second data in the memory until that received write data to the second data is stored in the storage system (see Bates FIG 17: 326). 
As per claim 5, the storage system according to claim 1, 
wherein the metadata comprises write order information related to an order in which the write data was received from the external apparatus (see Hirakawa [0048]).
As per claim 7, the storage system according to claim 1, wherein the processor is configured to:
receive a read request to the first volume from the external apparatus; when the write data related to the received read request is held in the storage system, transmit the held write data to the external apparatus and when the write data related to the read request is not held in the storage system, obtain the write data from the another storage system and transmit the data to the external apparatus (see Bates [0063]: “. If a read results in a cache hit then the data are 
		As per claim 8, the storage system according to claim 7, wherein:
the storage system is configured to provide a second volume that has been mapped on the second storage area of the first volume and a volume of the another storage system; and the second data of the another storage system is obtained by access to the second storage area of the first volume (see Bates [0049]).
As per claim 9, the storage system according to claim 1,
wherein data changed from the first data to the second data is deleted from the storage device (see Bates [0113]).
As per claim 10, the storage system according to claim 1, 
wherein the first data and the second data stored in the another storage system is analyzed by the another storage system (see Hirakawa [0048]).

Claim 3,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US PG PUB No. 20100199042) in view of Hirakawa (US 20040267829) and Zhu (US PG PUB No. 2014/0359420) as applied to claim 1 above and further in view of Liu (US PG PUB No. 20040117441)
As per claim 3, Bates discloses the storage system according to claim 1,
However, Bates does not expressly disclose but in the same field of endeavor Liu discloses 
wherein the processor is configured to determine whether to move data between the first data and the second data based on access frequency to the data (see Liu FIG 5: 515 and [0108]).
It would have been obvious to modify Bates to further cache data based on an access frequency characteristic as taught by Liu. 
The suggestion/motivation for doing so would have been for the benefit of fine tuning performance (see Liu [0005])
Therefore it would have been obvious to modify Bates to selectively cache based on a data access characteristic as taught by Liu for the benefit of fine tuning cache performance to arrive at the invention as specified in the claims. 

Claim 12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US PG PUB No. 20100199042) in view of  Zhu (US PG PUB No. 2014/0359420)
As per claim 12/13, an on-premises storage system (see Bates FIG 1: 100) coupled to a cloud storage system (see Bates FIG 1: 104) via a network (see Bates FIG 1: 90),
the on-premises storage system comprising: 
a memory (see Bates FIG 1: 102); 
a processor configured to execute a program (see Bates FIG 1: 200); and 
a storage device configured to store first data (see Bates FIG 1: 116), and
the storage system having a first volume (see Bates [0037]) provided for an external apparatus (see Bates FIG 1: 103), 
wherein the cloud storage system stores a copy of the first data stored in the storage device and second data that is not maintained in the storage device (see Bates [0038]).
wherein the first volume comprises a first storage area in which write data to the first data is stored and a second storage area in which write data to the second data is stored (see Bates [0040]), and
[Bates discloses a finite storage, where data that is not maintained in the storage device is taken as second data and data that is maintained in the storage is taken as first data (see Bates [0063]).] 
wherein the processor is configured to:
receive write data related to write request to the first volume from the external apparatus (see Bates FIG 3: 160);
hold the received write data in the storage system (see Bates FIG 3: 167);
transfer the received write data to the cloud storage system (see Bates FIG 3C: 188); and 
However, Bates does not expressly disclose but in the same field of endeavor Zhu discloses 
based the cloud storage system storing the received write data, delete the received write data which is not storage target to the on premises storage 
It would have been obvious to modify Bates to further delete the local copy of the write data as taught by Zhu. 
The suggestion/motivation for doing so would have been for the benefit of reducing space consumption (See Zhu [0021]).
Therefore it would have been obvious to modify Bates to further delete the local copy based on the cloud storage system storing the received data for the benefit of reducing storage consumption to arrive at the invention as specified in the claims. 

REMARKS
1st ARGUMENT: 
This paragraph merely discloses that old pages held by the cloud storage are deleted. It does not disclose or suggest that old pages - let alone, write data - held by the on-premises storage system are deleted.
Furthermore, this paragraph of Bates, and Bates generally, merely suggest deleting old pages from the cloud storage for data that is stored in the cloud storage. Bates does not disclose or suggest deleting write data from the on-premises storage system for data that is stored in the cloud storage system.
Moreover, Bates explicitly teaches that the old pages (i.e., pointed to by old entries in a region index) are deleted “during a flush” or as part of “[a] special garbage collection process” by the cloud. In other words, such deletions are by the cloud based on the entries in the region index beins old. Such deletions are not by an “on-premises storage system“ based on the cloud storage system storms the received write dataas required by Claim 12.

While the Office maintains Bates discloses caching remote content that is eventually erased at the cache in the course of storage operations, the Office acknowledges Bates does not expressly disclose deleting based on the another storage system storing the receiving data. The Office notes Zhu is relied upon to teach the claimed subject matter.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see Schneider http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137